EXHIBIT (10)(a)

MINE SAFETY APPLIANCES COMPANY

RETIREMENT PLAN FOR DIRECTORS,

As Amended Effective as of April 1, 2001

1. Purpose. The purpose of this plan, as originally established December 17,
1987, was to provide to each individual serving as a member of the Board of
Directors from time to time (individually referred to as a “Director” and
collectively as the “Board”) of Mine Safety Appliances Company (the “Company”),
a lifetime retirement benefit following the attainment of certain age and
service requirements described hereafter. Effective April 1, 2001, the Plan was
amended to freeze benefits as of that date.

2. Eligibility. A Director who has terminated his or her service on the Board,
whether before or after April 1, 2001, after completing at least 5 years of
service as a Director shall be entitled to an annual “Retirement Allowance”
during his or her lifetime, as described below, when his or her combined age and
service as a Director, whether before or after April 1, 2001, satisfy the “Rule
of 75”. The “Rule of 75” shall be satisfied when the sum of the Director’s age
(measured in full and partial years, in increments of one-twelfth (1/12) year)
and the Director’s years of service as a Director (measured in full and partial
years, in increments of one-twelfth (1/12) year) equals or exceeds 75. A
Director who has not terminated his or her service but has satisfied the “Rule
of 75” as described herein shall have a vested right to an annual “Retirement
Allowance” during his or her lifetime, as described below.

3. Retirement Allowance. Subject to Section 4 hereof, the amount of the annual
Retirement Allowance paid to a retired Director shall be equal to $20,000
multiplied by a fraction of which the numerator is the Director’s years of
service (measured as provided in Section 2) as of March 31, 2001 and the
denominator is the Director’s years of service (whether before or after
March 31, 2001) required to satisfy the “Rule of 75.” The amount of the annual
Retirement Allowance, as so computed, for each eligible Director serving on the
Board as of March 31, 2001 is shown in the attached Schedule. The annual
Retirement Allowance shall be paid in four equal installments as of the first
day of each calendar quarter, beginning with the calendar quarter following the
Director’s termination of service and including the calendar quarter in which
the Director’s death occurs. No Retirement Allowance payments shall be made
following the death of a retired Director.

4. Effect of Change in Control. Notwithstanding any other provision of this
Plan, if a Director is vested in his or her Retirement Allowance on the date of
the Director’s termination of service and that termination date occurs on,



--------------------------------------------------------------------------------

or within the three-year period immediately following, a Change in Control (as
defined in this Section 4), then, not later than the fifth (5th) business day
following such termination date, the Company shall pay the Director a lump sum
amount equal to the actuarial equivalent of the Director’s Retirement Allowance
(in lieu of making payment of such Retirement Allowance in accordance with
Section 3 hereof). For purposes of this Section 4, “actuarial equivalent” shall
be determined using the same assumptions utilized under the Non-Contributory
Pension Plan for Employees of Mine Safety Appliances Company (or successor plan
thereto) immediately prior to the Director’s termination date, or, if more
favorable to the Director, immediately prior to the Change in Control.

Change in Control shall be deemed to have occurred if the event set forth in any
one of the following paragraphs shall have occurred:

(I) any Person (as defined in this Section 4) is or becomes the Beneficial Owner
(as defined in this Section 4), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates (which term
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act, as defined in this Section 4)) representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (I) of paragraph (III) below;
or

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on May 5, 1998,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on May 5, 1998 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (I) a merger or consolidation

 

-2-



--------------------------------------------------------------------------------

which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least fifty-one percent
(51%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

Beneficial Owner shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

Exchange Act shall mean the Securities and Exchange Act of 1934, as amended from
time to time.

Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall

 

-3-



--------------------------------------------------------------------------------

not include (I) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) any
individual or entity [including the trustees (in such capacity) of any such
entity which is a trust] which is, directly or indirectly, the Beneficial Owner
of securities of the Company representing five percent (5%) or more of the
combined voting power of the Company’s then outstanding securities immediately
before the date hereof or any Affiliate of any such individual or entity,
including, for purposes of this Plan, any of the following: (A) any trust
(including the trustees thereof in such capacity) established by or for the
benefit of any such individual; (B) any charitable foundation (whether a trust
or a corporation, including the trustees or directors thereof in such capacity)
established by any such individual; (C) any spouse of any such individual;
(D) the ancestors (and spouses) and lineal descendants (and spouses) of such
individual and such spouse; (E) the brothers and sisters (whether by the whole
or half blood or by adoption) of either such individual or such spouse; or
(F) the lineal descendants (and their spouses) of such brothers and sisters.

5. Source of Payments. This plan shall not be formally funded; a Director’s
right to the payment of a Retirement Allowance hereunder, if any, shall be
entirely contractual. The sole source of payment of Retirement Allowances shall
be the general assets of the Company.

6. Amendment and Termination. This plan may be amended or terminated at any time
by the Board, except that no such amendment or termination shall limit or impair
the right of any retired Director to the payment of the Retirement Allowance
hereunder or the vested right of any Director to the payment of the Retirement
Allowance.

IN WITNESS WHEREOF, Mine Safety Appliances Company has caused this plan, as
amended effective as of April 1, 2001, to be executed by its duly authorized
officers this 16th day of March, 2001.

 

ATTEST:   MINE SAFETY APPLIANCES COMPANY

Donald H. Cuozzo

  By  

John T. Ryan III

Secretary     Chairman and Chief Executive Officer

 

-4-